UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 12, 2013 METROCORP BANCSHARES, INC. (Exact name of registrant as specified in its charter) Texas 0-25141 76-0579161 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. EmployerIdentification No.) 9600 Bellaire Boulevard, Suite 252 Houston, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (713) 776-3876 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 8.01 Other Events. On June 12, 2013, MetroCorp Bancshares, Inc. (the “Company”) issued a press release announcing that, effective June 12, 2013, the Office of the Comptroller of the Currency has lifted its Formal Agreement with MetroBank, N.A. The press release announcing the lifting of the Formal Agreement is furnished as Exhibit99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Also on June 12, 2013, the Company issued a press release announcing that it has declared a quarterly cash dividend of $0.02 per share on shares of its common stock. The dividend is payable on July 15, 2013 to shareholders of record as of the close of business on June28, 2013. The press release announcing the declaration of the dividend is furnished as Exhibit99.2 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits . The following are furnished as exhibits to this Current Report on Form 8-K: Exhibit Number Description of Exhibit Press Release issued by MetroCorp Bancshares, Inc. dated June12, 2013. Press Release issued by MetroCorp Bancshares, Inc. dated June12, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. METROCORP BANCSHARES, INC. (Registrant) Dated: June 13, 2013 By: /s/George M. Lee George M. Lee Co-Chairman, President and Chief Executive Officer EXHIBIT INDEX Exhibit Number Description of Exhibit Press Release issued by MetroCorp Bancshares, Inc. dated June12, 2013. Press Release issued by MetroCorp Bancshares, Inc. dated June12, 2013.
